LAURA CURRAN                                                                  JARED A. KASSCHAU
County Executive                                                                   County Attorney



                                      COUNTY OF NASSAU
                              OFFICE OF THE COUNTY ATTORNEY



                                                              February 26, 2021

Honorable Arlene R. Lindsay
United States District Court
Eastern District New York
814 Federal Plaza
Central Islip, New York 11722

       Re.:    Howard James Ryan v. Laura Curran et al.
               Index No.: 21-CV-113 (RPK)(ARL)

Dear Judge Lindsay:

The Nassau County Attorney’s Office represents Defendants Laura Curran and County of
Nassau (hereinafter “County Defendants”) in connection with the above-referenced matter. The
present application is made with Plaintiff’s consent.

I write to respectfully request an extension of time within which to respond to Plaintiff’s Complaint
[DE1] until April 21, 2021. This is County Defendants’ first request for an extension of time. The
reason for the request is that, on information, Defendant Kelleher has not been served. Therefore,
undersigned has not conferred with Officer Kelleher to confirm this office’s representation of him
in this suit.

Further, County Defendants are not contesting service for Defendants Laura Curran, as County
Executive of the County of Nassau, in her official capacity and County of Nassau.

Therefore, it is respectfully requested that the County Defendants and Defendant Kelleher’s time
to respond to the Complaint be extended until and including April 14, 2021.

Thanking the Court for its time and consideration, I remain

                                                              Respectfully,
                                                              /S Spencer D. Shapiro
                                                              Spencer D. Shapiro
                                                              Deputy County Attorney
cc: RAYMOND NARDO, P.C.
      (Via ECF)




                      ONE WEST STREET - MINEOLA, NEW YORK 11501-4820
                             516-571-3056, FAX: 516-571-6684, 6604
